DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 16, 2021.
Claims 1, 2, 6, 7, 12-15, 21 and 22 are pending.
Claims 1, 2, 6, 7, 12-15, 21 and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed December 16, 2021, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 2, 6, 7, 12-15, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. U.S. Patent Application Publication 2017/0347380, hereinafter Islam, in view of Yu et al. U.S. Patent 10,945,224, hereinafter Yu.

Regarding Claim 1, Islam discloses a wireless communication method (Abstract; Figure 1, 5, 10, 13 and 16) comprising: 
transmitting, from a base station (BS), multiple downlink (DL) signals; receiving, with a user equipment (UE), two or more DL signals of the multiple DL signals (Figure 4-6; Paragraph [0051] the UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe; Paragraph [0067-0068] Synchronization subframe in which multiple downlink signals are transmitted from a base station to a user equipment including synchronization signals and reference signals; Paragraph [0083] In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station receives signal using the best beam. The best beam may denote a beam whose corresponding reference signal, transmitted during a synchronization subframe (e.g., the synchronization subframe 500), is the strongest reference signal received at the UE among all possible beams; That is multiple downlink signals are transmitted by the base station and received by the user equipment);
 and controlling, with the UE, transmission of a Physical Random Access Channel (PRACH) based on the two or more DL signals (Paragraph [0051 and 0077-0079] In one 
wherein the two or more DL signals are associated with a resource of the PRACH (Abstract; Paragraph [0007, 00051, 0070 and 0077-0083] Correspondence between RACH transmission. The UE (e.g., 402) may select the best beam based on the received DPSS and find corresponding timing to transmit RACH signal. The RACH duration depends on the UE with the weakest link gain. As the UE of the weakest link gain needs more time to transmit enough energy for the RACH signal to be detected by the base station, the RACH duration may be long, 
Islam discloses transmission and reception of two or more downlink signals and transmission of system information notifying the UE of information relating to the downlink signals but fails to explicitly disclose notifying, with the BS, the UE of a number of the two or more DL signals.
However, Yu more specifically teaches notifying, with the BS, the UE of a number of the two or more DL signals (Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Islam with the teachings of Yu. Yu provides a solution which enables obtaining system information and synchronization by using the SCH and the BCH that are subjected to beamforming in the communication system such that beamforming can be applied by using a process for obtaining initial synchronization, thus 

Regarding Claim 2, Islam in view of Yu disclose the wireless communication method according to Claim 1. Islam in view of Yu further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Islam Figure 5; Paragraph [0051, 0067-0068 and 0100] The UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe; Paragraph [0083] In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station receives signal using the best beam. The best beam may denote a beam whose corresponding reference signal, transmitted during a synchronization subframe (e.g., the synchronization subframe 500), is the strongest reference signal received at the UE among all possible beams; Yu Figure 2, 3 and 4; Column 4).

Regarding Claim 14, Islam discloses a base station (BS) (Abstract; Figure 1, 5, 10, 13 and 16) comprising: 
a transmitter that transmits, to a user equipment (UE): multiple downlink (DL) signals that comprise two or more DL signals (Transceiver of Figure 16; Figure 4-6; Paragraph [0051] the UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit 
and a processor that allocates the two or more DL signals to a Physical Random Access Channel (PRACH) resource (Abstract; Paragraph [0007, 00051, 0070 and 0077-0083] Correspondence between RACH transmission. The UE (e.g., 402) may select the best beam based on the received DPSS and find corresponding timing to transmit RACH signal. The RACH duration depends on the UE with the weakest link gain. As the UE of the weakest link gain needs more time to transmit enough energy for the RACH signal to be detected by the base station, the RACH duration may be long, thus leading to high overhead; In one configuration, the RACH signal may be a DRACH signal. In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station receives signal using the best beam. The best beam may denote a beam whose corresponding reference signal, transmitted during a synchronization subframe (e.g., the synchronization 
wherein the processor controls a reception of the PRACH transmitted based on the two or more DL signals from the UE (Paragraph [0051 and 0077-0079] In one configuration, the UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe; That is according to multiple downlink signals received from the base station the UE controls the transmission of the PRACH; Paragraph [0083] In one configuration, the RACH signal may be a DRACH signal. In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station receives signal using the best beam. The best beam may denote a beam whose corresponding reference signal, transmitted during a synchronization subframe (e.g., the synchronization subframe 500), is the strongest reference signal received at the UE among all possible beams. In one configuration, the transmission time for transmitting the DRACH signal may be denoted by a combination of one or more of a frame index, a subframe index, or a symbol index. In one configuration, the DRACH signal may be transmitted during the first available RACH attempt; That is in another configuration based on the downlink signals received a transmission of a PRACH signal is controlled).
Islam discloses transmission and reception of two or more downlink signals and transmission of system information notifying the UE of information relating to the downlink 
However, Yu more specifically teaches a transmitter that transmits, to a user equipment (UE): a number of the two or more DL signals (Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Islam with the teachings of Yu. Yu provides a solution which enables obtaining system information and synchronization by using the SCH and the BCH that are subjected to beamforming in the communication system such that beamforming can be applied by using a process for obtaining initial synchronization, thus enabling effective communication and ensuring wideband frequency in a higher frequency band (Yu Abstract; Column 1-2).

Regarding Claim 15, Islam in view of Yu disclose the BS according to Claim 14. Islam in view of Yu further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Islam Figure 5; Paragraph [0051, 0067-0068 and 0100] The UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe; Paragraph [0083] In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station 

Regarding Claim 21, Islam discloses a user equipment (UE) (Abstract; Figure 1, 5, 10, 13 and 16) comprising: 
a receiver that receives, from a base station (BS): two or more downlink (DL) signals (Transceiver of Figure 13; Figure 4-6; Paragraph [0051] the UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe; Paragraph [0067-0068] Synchronization subframe in which multiple downlink signals are transmitted from a base station to a user equipment including synchronization signals and reference signals; Paragraph [0083] In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station receives signal using the best beam. The best beam may denote a beam whose corresponding reference signal, transmitted during a synchronization subframe (e.g., the synchronization subframe 500), is the strongest reference signal received at the UE among all possible beams; That is multiple downlink signals are transmitted by the base station and received by the user equipment); 

wherein the two or more DL signals are associated with a resource of the PRACH (Abstract; Paragraph [0007, 00051, 0070 and 0077-0083] Correspondence between RACH transmission. The UE (e.g., 402) may select the best beam based on the received DPSS and find corresponding timing to transmit RACH signal. The RACH duration depends on the UE with the 
and wherein the two or more DL signals are included in multiple DL signals transmitted from the BS (Figure 4-6; Paragraph [0051] the UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe; Paragraph [0067-0068] Synchronization subframe in which multiple downlink signals are transmitted from a base station to a user equipment including synchronization signals and reference signals; Paragraph [0083] In one configuration, the DRACH signal may be transmitted via the best beam selected from several beams received during a synchronization subframe. In one configuration, the DRACH signal may be transmitted at a transmission time when a base station receives signal using the best beam. The best beam may denote a beam whose corresponding reference signal, transmitted during a synchronization subframe (e.g., the synchronization subframe 500), is the 
Islam discloses transmission and reception of two or more downlink signals and transmission of system information notifying the UE of information relating to the downlink signals but fails to explicitly disclose a receiver that receives, from a base station (BS): a number of the two or more DL signals.
However, Yu more specifically teaches a receiver that receives, from a base station (BS): a number of the two or more DL signals (Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Islam with the teachings of Yu. Yu provides a solution which enables obtaining system information and synchronization by using the SCH and the BCH that are subjected to beamforming in the communication system such that beamforming can be applied by using a process for obtaining initial synchronization, thus enabling effective communication and ensuring wideband frequency in a higher frequency band (Yu Abstract; Column 1-2).

Regarding Claim 22, Islam in view of Yu disclose the UE according to Claim 21. Islam in view of Yu further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Islam Figure 5; Paragraph [0051, 0067-0068 and 0100] The UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam .

Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Yu as applied to claim 1 above, and further in view of Deng et al. U.S. Patent Application Publication 2019/0104549, hereinafter Deng.

Regarding Claim 6, Islam in view of Yu disclose various configurations used for PRACH transmission but may not explicitly disclose notifying, with the BS, the UE of a PRACH resource configuration.
However, Deng more specifically teaches notifying, with the BS, the UE of a PRACH resource configuration (Figure 22 and 23; Paragraph [0220-0222 and 0248-0252] An RA resource set may include a set of one or more PRACH resources and one or more associated PRACH parameters. Different PRACH resources in the same RA resource set may have the same or different associated parameters. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU).


Regarding Claim 7, Islam in view of Yu and Deng disclose the wireless communication method according to Claim 6. Islam in view of Yu and Deng further disclose wherein the PRACH resource configuration includes at least one of starting time, a frequency offset, duration, a PRACH format, a PRACH sequence, and a PRACH sequence set in each of the DL signal groups (Deng Figure 22 and 23; Paragraph [0220-0222 and 0231-0252 and 0288] The PRACH format may indicate preamble transmission parameters such as the duration of the PRACH transmission in number of symbols, a number of TTIs, or a number of sub-frames, the length of a guard period, the length of a cyclic prefix, etc. The indication of the preamble transmission parameters may be explicit with enumerated parameters or may be represented by one or more indices into a pre-defined configuration that may define a combination of PRACH format parameters. The PRACH format of a RA resource set may be related to certain characteristics of an SCmB uplink receive beam which may be associated with the RA resource set, for example, a beamforming gain).

Regarding Claim 12, Islam in view of Yu disclose the wireless communication method according to Claim 1. Islam in view of Yu further disclose wherein the multiple DL signals are Broadcast Channels (BCHs) (Islam Paragraph [0040-0041 and 0067]; Yu Figure 2, 3 and 4; Column 4).
Islam in view of Yu disclose various reference signals but may not explicitly disclose Demodulation reference signals (DM-RSs). 
However, Deng more specifically teaches wherein the multiple DL signals are Demodulation reference signals (DM-RSs) (Deng Figure 5, 14, 19 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Sychronizatin Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Islam in view of Yu with the teachings of Deng. Deng provides a solution in which a WTRU realizes multi-AoA reception lead to improved robustness of data transmissions due to spatial diversity and utilizes two simultaneous physical random access channel (PRACH) transmissions to optimize PRACH transmission success rate while reducing latency (Deng Abstract; Paragraph [0002-0006, 0101, 0111 and 0328]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Yu as applied to claim 1 above, and further in view of Dinan U.S. Patent Application Publication 2013/0336295, hereinafter Dinan.

Regarding Claim 13, Islam in view of Yu disclose the wireless communication method according to Claim 7. Islam in view of Yu fail to explicitly disclose wherein parameters of the starting timing, the frequency offset, the duration, the PRACH forma, the PRACH sequence, and the PRACH sequence set are common values in each of the DL signal groups.
However, Dinan more specifically teaches wherein parameters of the starting timing, the frequency offset, the duration, the PRACH forma, the PRACH sequence, and the PRACH sequence set are common values in each of the DL signal groups (Paragraph [0043] PRACH configuration parameters common to UEs. RACH common configuration parameters may also include power: power ramping parameter(s) for preamble transmission; and max number of preamble transmission parameter. It is more efficient to use common parameters for RACH configuration, since different UEs will share the same random access channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Islam in view of Yu with the teachings of Dinan. Dinan provides a solution in which physical radio transmission can be enhanced by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions. The processing requirements in the wireless device, the signaling overhead and the battery power consumption in the wireless device are reduced. It is more efficient to use common parameters for RACH configuration, since different UEs will share the same random access channel (Dinan Abstract; Paragraph [0043 and 0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414